Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/602,219 filed on 01/14/2022; Claims 1-14 and 17-23 have been amended; Claims 15-16 have been canceled; Claim 1 is independent claims. Claims 1-14 and 17-23 have been pending.
The objection of the drawings in figures 2-3 are withdrawn as the figures have been amended.
Examiner’s Amendments
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative. Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Hudson, James (Reg. No.: 41,081) has agreed and authorized the Examiner to amend claims 1-6, 10-13, and 20-23; Canceled claim 19. 
Claims
Replacing claims 1-23 as following:

1. (Currently amended)	An apparatus for processing one of a plurality of confidence indications in connection with permitting an action, comprising: 

a plurality of confidence consumers;
a confidence broker; and
a communications infrastructure;
said confidence broker being connected with said communications infrastructure;
said confidence broker is configured to communicate 
said confidence broker is configured to communicate 
said confidence broker including a computer processing unit (CPU) 
said CPU being connected to a memory;
said memory including custom designed software for controlling the activity of said confidence broker;
said plurality of confidence producers are configured to produce 
said confidence broker is configured to receive 
said confidence indication including an identity and a confidence value;
said confidence broker is configured to normalize 
said confidence broker is configured to mediate 
said confidence broker is configured to select 
said confidence broker is configured to map
said confidence broker is configured to convey 
said mapped confidence indication including said identity and said mapped confidence value; and
said policy enforcement system of said selected confidence consumer  is configured to determine indication; 
wherein said confidence producers further are configured to provide more robust information for security enforcement using identity credentials by producing said confidence indications.

2. (Currently amended)	 The apparatus as recited in claim 1 in which:
said confidence broker is configured to normalize 

3. (Currently amended)	 The apparatus as recited in claim 1 in which:
said confidence broker is configured to normalize 

4. (Currently amended)	 The apparatus as recited in claim 1 in which:
said confidence broker is configured to mediate 

5. (Currently amended)	 The apparatus as recited in claim 1 in which:
said confidence broker is configured to mediate 

6. (Currently amended)	 The apparatus as recited in claim 1 in which:
said confidence broker is configured to map 

7. (Previously presented)	 The apparatus as recited in claim 1 in which:
said identity is a PKI certificate.

8. (Previously presented)	 The apparatus as recited in claim 7 in which:
said PKI certificate originates from a smart card.


said communications infrastructure is a network infrastructure.

10. (Currently amended)	 The apparatus as recited in claim 1 in which:
said confidence broker is configured to receive 
said confidence broker is configured to convert 

11. (Currently amended)	 The apparatus as recited in claim 1 in which:
said confidence broker is configured to map 
said confidence broker is configured to convert 

12. (Previously presented)	 The apparatus as recited in claim 1 in which:
one of said confidence producers is an analytics system.

13. (Currently amended)	 The apparatus as recited in claim 12 in which:
said analytics system is configured to produce 

one of said plurality of confidence producers is unable to interoperate with one of said plurality of confidence consumer in the absence of said confidence broker.

15. (Cancelled)	

16. (Cancelled)	

17. (Previously presented)	 The apparatus as recited in claim 1 in which:
each of said plurality of confidence producers has a different definition of confidence.

18. (Previously presented)	 The apparatus as recited in claim 1 in which:
each of said plurality of confidence consumers has a different definition of confidence.

19. (Cancelled)

20. (Currently amended)	 The apparatus as recited in claim 1 in which:
said confidence producers are configured to produce 

21. (Currently amended)	 The apparatus as recited in claim 1 in which:
said confidence consumers are configured to consume 

22. (Currently amended)	 The apparatus as recited in claim 1 in which:
said confidence broker is configured to make

23. (Currently amended)	The apparatus as recited in claim 1 in which:
said confidence broker is configured to normalize 

Examiner's Statement of reason for Allowance
Claims 1-14, 17-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed a Confidence Broker System is disclosed. One embodiment of the present invention includes a confidence broker which communicates with a plurality of confidence producers and a plurality of confidence consumers. Communications between these elements is conducted via a communications infrastructure. The confidence broker also includes a communications interface which is 
The closest prior art are Singh et al. (“Singh,” US 2020/0366718, filed May. 16, 2019) in view of Jabara (“Jabara,” US 2012/0123953 May 17, 2012) generally directed to various aspect of a method and system involves the apparatus comprises multiple confidence producers, confidence consumers, a confidence broker and a communications infrastructure. The confidence broker is connected with communications infrastructure. The confidence broker communicates with multiple confidence producers using communications infrastructure. The confidence broker communicates with multiple confidence consumers using communications infrastructure. The confidence broker includes a CPU, which is connected to a memory. The memory includes custom designed software for controlling the activity of confidence broker. The confidence producers produce multiple confidence indications.
However, none of Singh and Jabara teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim. 
For examples, it failed to teach “said confidence broker is configured to select one of said plurality of confidence consumers from said plurality of confidence consumers; said confidence broker is configured to map said mediated confidence value to a mapped confidence value; said confidence broker is configured to convey a mapped confidence indication to said selected confidence consumer, wherein said selected confidence consumer is a policy enforcement system; said mapped confidence indication including said identity and said mapped confidence value; and said policy enforcement system of said selected confidence consumer  is configured to determine whether to permit the action based on said identity of said mapped confidence indication and based on said mapped confidence value of said mapped confidence indication;  wherein said confidence producers further are configured to provide more robust information for security enforcement using identity credentials by producing said confidence indications.”
These features in light of other features describes in the independent claim 1 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Canh Le/
Examiner, Art Unit 2439
March 12th, 2022

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439